

115 HR 3491 IH: Protecting Adopted Children Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3491IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Langevin (for himself, Mr. Danny K. Davis of Illinois, Ms. Bass, Mrs. Lawrence, Mr. Franks of Arizona, and Mr. Marino) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part E of title IV of the Social Security Act to provide incentives for improving support
			 services for adopted children and families.
	
 1.Short titleThis Act may be cited as the Protecting Adopted Children Act. 2.Pre- and post-adoption requirements for States as condition of receiving adoption and legal guardianship incentive paymentsSection 473A(b) of the Social Security Act (42 U.S.C. 673b(b)) is amended—
 (1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting ; and; and
 (3)by adding at the end the following:  (5) (A)the State requires at least 20 hours of pre-placement training for all prospective adoptive parents and legal guardians in the State (except that, in the case of adult relatives of the child involved, the State shall provide training options, such as completing training after the adoption placement or reduced hours of training, as appropriate), and the State has satisfied that requirement in each fiscal year beginning on or after the effective date of this paragraph for which an award has been made to the State under this section; and
 (B)the State provides pre- and post-adoption services, through a variety of delivery methods (such as at-home training), to families adopting or obtaining legal guardianship out of foster care which appropriately address the specific mental health needs of adopted children, children to be adopted, and the families of all such children, that are related to the emotional, behavioral, and developmental issues associated with adoption, including, if relevant, trauma, identity, loss, abuse, neglect, and substance exposure.
						.
			3.Effective date
 The amendments made by this Act shall take effect on the 1st day of the 2nd fiscal year beginning on or after the date of the enactment of this Act.
		